DETAILED ACTION
This Office Action is in response to Applicants’ Application filed on January 7, 2021.  Claims 1-32 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the status of the cross-reference to related applications needs to be updated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13-14, 21, 23-24, 29-30 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iida (et al, “Iida”, U.S. Pub. No. 2018/0089164).
As per claim 1, Iida discloses an entity data platform update process comprising:
monitoring a plurality of communications of a particular entity (paragraphs 0011 and 0015: Iida discloses monitoring tweets, blog entries for an entity);
building an entity model of the particular entity based on the plurality of communications, the entity model comprising entity data of the particular entity (paragraph 0015; Iida discloses analyzing tweets, blog entries for an entity to build an entity specific language model);
monitoring at least one particular communication of the particular entity (paragraphs 0011 and 0015; Iida discloses monitoring tweets, blog entries for an entity);
applying the entity model to the at least one particular communication to generate an update to the entity data of the entity model of the particular entity (paragraphs 0015 and 0018; Iida discloses building an entity specific language model); and
applying the update to a particular platform via a network (paragraphs 0015 and 0018; Iida discloses building an entity specific language model).
As per claim 2, Iida discloses:
wherein the plurality of communications of the particular entity comprise at least one of electronic messages, voice communications, electronic posts, electronic broadcasts, or electronic publications (paragraph 0017: Iida discloses tweets and blog entries for an entity).
As per claim 3, Iida discloses:
wherein the at least one particular communication comprises at least one of an electronic message, a voice communication, an electronic post, an electronic broadcast, or an electronic publication (paragraph 0017: Iida discloses tweets and blog entries for an entity).
As per claim 4, Iida further discloses:
accessing electronic the at least one of the electronic message, the voice communication, the electronic post, the electronic broadcast, or the electronic publication via at least one of a telecom carrier interface or a web chat interface enabled by an application program interface (“API”) of an online services host (paragraphs 0017 and 0030; Iida discloses tweets and blog entries for an entity).
As per claim 5, Iida discloses:
wherein the plurality of communications of the particular entity comprise network-accessible listings on services hosted by other entities (paragraph 0032).
As per claim 6
wherein the plurality of communications comprise an online chat message between the particular entity and a particular user (paragraph 0037).
As per claim 7, Iida further discloses:
monitoring at least one of image data, video data, or mapping data via the network (paragraphs 0011 and 0015); and
building the entity model further based on the at least one of the image data, the video data, or the mapping data (paragraph 0015).
As per claim 8, Iida further discloses:
monitoring at least one posting regarding the particular entity on a network- accessible service hosted by an other entity (paragraphs 0015 and 0017);
applying the entity model to the at least one posting to generate an other update to the entity data of the entity model of the particular entity (paragraph 0017); and
applying the other update to the particular platform via the network (paragraph 0017).
As per claim 9, Iida further discloses:
monitoring at least one of sales data or inventory data of the particular entity (paragraph 0042); and
building the entity model further based on the at least one of the sales data or the inventory data (paragraph 0017).
As per claim 10, Iida further discloses:
monitoring the plurality of communications via an application program interface (“API”) enabled by a processor- enabled computing system of at least one of a telecommunication carrier, a messaging platform, a social networking platform, or an online services host (paragraphs 0017 and 0030).
13, Iida further discloses:
receiving a first plurality of queries from a plurality of users via the network (paragraph 0042);
suggesting to a system corresponding to the particular entity a first plurality of responses to the first plurality of queries (paragraph 0043);
accepting selections from the first plurality of suggested responses from the system corresponding to the particular entity (paragraph 0043); and
updating the entity model based on the accepted selections (paragraph 0037).
As per claim 14, Iida further discloses;
receiving a second plurality of queries from the plurality of users via the network (paragraphs 0037 and 0043); and
suggesting to the system corresponding to the particular entity a second plurality of responses to the second plurality of queries based on the updated entity model, the second plurality of suggested responses being a subset of the first plurality of suggested responses (paragraphs 0037 and 0043).
As per claim 21, Iida further discloses:
receiving a query from the particular platform (paragraphs 0042 and 0043); and 
applying the update to the particular platform responsive to the query (paragraphs 0042 and 0043).
As per claim 23, Iida discloses:
the particular platform comprising a website of the particular entity (paragraph 0017).
As per claim 24, Iida discloses:
the particular platform comprising a service of an other entity (paragraph 0017).
29, Iida discloses:
wherein the monitoring the plurality of communications comprises receiving at least one of real-time data, historic data, or a bulk handoff of data (paragraph 0034).
As per claim 30, Iida discloses an entity data platform update process comprising:
receiving a plurality of network communications of a plurality of entities (paragraphs 0011 and 0015: Iida discloses monitoring tweets, blog entries for an entity);
detecting a particular query from a plurality of users to the plurality of entities in the plurality of network communications (paragraphs 0042 and 0043);
determining how often the particular query in the plurality of network communications is detected;
querying a particular entity based on the particular query and based on how often the particular query is detected (paragraphs 0042 and 0043);
receiving a response from the particular entity to the querying (paragraphs 0042 and 0043); and
updating entity data of the particular entity on a particular platform via a network based on the response (paragraph 0034).
As per claim 32, Iida further discloses:
determining that a type of the plurality of entities corresponds to a type of the particular entity (paragraph 0043); and
querying the particular entity further based on the determining that the type of the plurality of entities corresponds to the type of the particular entity (paragraph 0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of Vora et al (hereinafter, “Vora”, U.S. Pub. No. 2018/0285413).
As per claim 28, Iida discloses the invention substantially as claims discussed above.
However, Iida does not explicitly disclose:
transmitting a training question to the particular entity through an inbound communication channel of the particular entity, wherein the particular communication comprises a response to the training question by the particular entity.
Vora discloses methods and apparatus for performing machine learning to improve capabilities of an artificial intelligence entity used for online communications comprising:
transmitting a training question to the particular entity through an inbound communication channel of the particular entity, wherein the particular communication comprises a response to the training question by the particular entity (paragraphs 0020, 0027 and 0033).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Iida by incorporating or implementing a chat bot for the purpose of training the chat bot to respond successfully to a user query based on stored queries and responses in a database.
As per claim 31, Iida discloses the invention substantially as claims discussed above.
However, Iida does not explicitly disclose:
transmitting a training question to the particular entity through an inbound communication channel of the particular entity to perform the querying of the particular entity, wherein the response is responsive to the training question.
Vora discloses methods and apparatus for performing machine learning to improve capabilities of an artificial intelligence entity used for online communications comprising:
transmitting a training question to the particular entity through an inbound communication channel of the particular entity to perform the querying of the particular entity, wherein the response is responsive to the training question (paragraphs 0020, 0027 and 0033).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Iida by incorporating or implementing a chat bot for the purpose of training the chat bot to respond successfully to a user query based on stored queries and responses in a database.
Allowable Subject Matter
Claims 11, 12, 15-20, 22 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
March 26, 2022